Title: From George Washington to Major General Benjamin Lincoln, 24 July 1777
From: Washington, George
To: Lincoln, Benjamin



Dear Sir
Camp at Ramapaugh [N.J.] July 24th 1777

I have just received information that the Fleet left the Hook yesterday, and as I think Delaware the most probable place of their destination, I shall immediately move the Army that way. I desire that you will agreable to what I hinted to you, set off immediately, and proceed as quickly as your Health will permit to join the Northern Army under the Command of Genl Schuyler. My Principal view in sending you there, is to take the Command of the Eastern Militia, over whom I am informed you have influence and who place confidence in you. You will concert such plans with Genl Schuyler as shall seem to you most conducive of the Public good. Yesterday I was in some doubt whether I shou’d send you to the Northward or not, but I have this day received two Letters from Genl Schuyler in such a stile as convinces me that it is absolutely necessary to send a determined Officer.
I shall be glad to hear from you a State of Northern affairs, as soon as you arrive there. I wish you health and a safe journey & am with great regard Dr sir Your most Obet hum. Servt

Go: Washington

